Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 23, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147846 & (18)(19)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 147846
                                                                     COA: 312444
                                                                     Calhoun CC: 2004-000943-FC
  LLOYD ROBERT BRIDGES,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 10, 2013
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand and motion for payment of expert fees are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 23, 2013
         t1216
                                                                                Clerk